                                                                               jnu.law.ecf@alaska.gov
                                                                           1   Lael A. Harrison
                                                                               Assistant Attorney General
                                                                           2
                                                                               Alaska Bar No. 0811093
                                                                           3   Alaska Department of Law
                                                                               PO Box 110300
                                                                           4   Juneau, AK 99811-0300
                                                                               Telephone: 907.465.3600
                                                                           5   Facsimile: 907.465.3019
                                                                           6   Email: lael.harrison@alaska.gov

                                                                           7   Attorney for State of Alaska Defendants

                                                                           8                      IN THE UNITED STATES DISTRICT COURT
                                                                                                       FOR THE DISTRICT OF ALASKA
                                                                           9

                                                                          10   CHRISTOPHER R. DIMICK et al.                     )
                                                                                                                                )
                                                                          11                   Plaintiff,                       )
                                                                                                                                )
                                                                          12
ATTORNEY GENERAL, STATE OF ALASKA




                                                                               v.                                               )
                                                                          13                                                    )
                                    PO Box 110300, JUNEAU, ALASKA 99811




                                                                               THE ALLSTATE CORPORATION et al.                  )
                                                                          14                                                    )
                                                                                                Defendant.                          Case No. 3:19-cv-00262-RRB
                                            PHONE (907) 465-3600
                                              Dimond Courthouse




                                                                          15

                                                                          16             MOTION TO DISMISS STATE OF ALASKA DEFENDANTS
                                                                                                 FOR LACK OF PROPER SERVICE
                                                                          17
                                                                                                Federal Rules of Civil Procedure 12(b)(4) and (5).
                                                                          18

                                                                          19         All State of Alaska defendants 1 move for dismissal of this action pursuant to

                                                                          20   Federal Rule of Civil Procedure 12(b)(4) (insufficient process) and 12(b)(5)
                                                                          21
                                                                               1
                                                                          22          In the order in which they are listed in the case caption, these defendants are:
                                                                               Commissioner Lori Wing-Heier, Division of Insurance, State of Alaska; Simon Ford,
                                                                          23   Division of Insurance, State of Alaska; Alex Romero, Division of Insurance, State of
                                                                               Alaska; Attorney General, Kevin G. Clarkson, Alaska Department of Law, State of
                                                                          24
                                                                               Alaska; Scott Leaders, Alaska Department of Law, State of Alaska; Erin Egan, Alaska
                                                                          25   Department of Law, State of Alaska; Daniel Wilkerson, Alaska Department of Law;
                                                                               Ronny Simons, Alaska State Troopers, State of Alaska; Brandon Elkins, Alaska State
                                                                          26   Troopers, State of Alaska; Commissioner, Amanda Price, Department of Public Safety,


                                                                               Case 3:19-cv-00262-RRB Document 35 Filed 10/10/19 Page 1 of 6
                                                                           1   (insufficient service). First, the plaintiffs did not provide any written notice of this
                                                                           2
                                                                               lawsuit to any State of Alaska defendant before expiration of the ninety-day deadline to
                                                                           3
                                                                               serve defendants after filing the complaint. Second, the plaintiffs still have not
                                                                           4
                                                                               attempted to serve most of the State of Alaska Defendants. The plaintiffs sent deficient
                                                                           5

                                                                           6   requests for waiver of service of process to six individual State of Alaska defendants,

                                                                           7   but, in addition to the deficiencies, the State of Alaska and its officers and employees
                                                                           8   are not subject to waiver-of-service rules and must be served by summons. Therefore,
                                                                           9
                                                                               this Court should dismiss this lawsuit as to all State of Alaska defendants because they
                                                                          10
                                                                               have not been issued summons and because they have not been properly served.
                                                                          11
ATTORNEY GENERAL, STATE OF ALASKA




                                                                                      It appears that this action was first filed in United States District Court for the
                                                                          12
                                    PO Box 110300, JUNEAU, ALASKA 99811




                                                                          13   District of Colorado on April 29, 2019. Federal Rule of Civil Procedure 4(m) requires

                                                                          14   the plaintiff to serve all defendants within ninety days of filing the complaint. That
                                            PHONE (907) 465-3600
                                              Dimond Courthouse




                                                                          15
                                                                               deadline passed on July 29, 2019.
                                                                          16
                                                                                      In mid-September 2019, six individual State of Alaska defendants received a
                                                                          17
                                                                               procedurally invalid request to waive service of process. 2 The request was delivered by
                                                                          18

                                                                          19   Priority US Mail to each individual’s place of work. As can been seen from the sample

                                                                          20

                                                                          21   Alaska State Troopers, State of Alaska; Commissioner, Adam Crum, Alaska
                                                                               Department of Health and Social Services, State of Alaska; and Commissioner, Julie
                                                                          22   Anderson, Division of Banking and Securities, State of Alaska.
                                                                          23   2
                                                                                     These individuals are Kevin Clarkson, Scott Leaders, Erin Egan, Daniel
                                                                          24   Wilkerson, Ronny Simmons and Amanda Price. Of these individuals, all but Trooper
                                                                               Simmons are purportedly sued in their official and individual capacities. Trooper
                                                                          25   Simmons is sued only in his official capacity.
                                                                          26
                                                                               Dimick v. Allstate Corp. et al                                Case No. 3:19-cv-00262-RRB
                                                                               MOT. TO DISMISS SOA DEFENDANTS FOR
                                                                               LACK OF PROPER SERVICE                                                            Page 2 of 6
                                                                               Case 3:19-cv-00262-RRB Document 35 Filed 10/10/19 Page 2 of 6
                                                                           1   attachment, Exhibit A, the document they received does not comply with the format
                                                                           2
                                                                               required by Federal Rule of Civil Procedure 4. 3 It is an amalgam of the required
                                                                           3
                                                                               language, incomplete and incoherently ordered. It also appears that the complaint
                                                                           4
                                                                               included with the deficient request for waiver of service was not the version of the
                                                                           5

                                                                           6   complaint that the Court required the plaintiffs to serve. 4

                                                                           7          Even if the mailing had not been deficient, the State of Alaska is not subject to
                                                                           8   waiver-of-service rules. Rule 4(d), regarding waiver of service, only applies to “an
                                                                           9
                                                                               individual, corporation, or association that is subject to service under Rule 4(e), 4(f), or
                                                                          10
                                                                               4(h).” The State of Alaska is subject to service under Rule 4(j), which must be done by
                                                                          11
ATTORNEY GENERAL, STATE OF ALASKA




                                                                               either delivering a copy of the summons and complaint to the chief executive officer of
                                                                          12
                                    PO Box 110300, JUNEAU, ALASKA 99811




                                                                          13   the state or by serving a copy of the summons and complaint in the manner set out in the

                                                                          14
                                            PHONE (907) 465-3600
                                              Dimond Courthouse




                                                                          15   3
                                                                                     Rule 4(d)(1)(C) requires the plaintiff to request waiver of service using the form
                                                                               appended to Rule 4.
                                                                          16
                                                                               4
                                                                          17          At Document 29 of the Colorado District Court’s docket, that Court ordered
                                                                               service of the accepted version of the complaint (Document 15), not the later, stricken
                                                                          18   version (Document 21—the minute order striking Document 21 is found at Document
                                                                               23 of the docket). Upon cursory review, it appears that the stricken version (Document
                                                                          19
                                                                               21) was mailed to these defendants. Although the document does not contain the filing
                                                                          20   information, a date stamp, or a title indicating the version of the complaint, the caption
                                                                               is consistent with Document 21, not Document 15. Document 21, like the attached
                                                                          21   exemplar received by mail, uses the word “and” between individual defendants and
                                                                               employers in places that Document 15 does not, and orders the names of individual
                                                                          22   defendants and their official capacities differently from Document 15. For example,
                                                                          23   Document 21 and the attached exemplar, sues “Thomas Wilson, and the Allstate
                                                                               Corporation,” but document 15 sues “Thomas Wilson, the Allstate Corporation.”
                                                                          24   Document 21 and the attached exemplar sues “Lori Wing-Heier, Commissioner,
                                                                               Division of Insurance, State of Alaska, and Document 15 sues “Commissioner, Lori
                                                                          25   Wing-Heier, Division of Insurance, State of Alaska.” And so forth.
                                                                          26
                                                                               Dimick v. Allstate Corp. et al                                 Case No. 3:19-cv-00262-RRB
                                                                               MOT. TO DISMISS SOA DEFENDANTS FOR
                                                                               LACK OF PROPER SERVICE                                                           Page 3 of 6
                                                                               Case 3:19-cv-00262-RRB Document 35 Filed 10/10/19 Page 3 of 6
                                                                           1   Alaska Rules of Civil Procedure. Alaska Rule of Civil Procedure 4(d)(7) allows service
                                                                           2
                                                                               on the State of Alaska by sending a copy of the summons and complaint by registered or
                                                                           3
                                                                               certified mail to the office of the Attorney General. So even if the request for waiver
                                                                           4
                                                                               had been in the proper format, and included the correct complaint, the State of Alaska
                                                                           5

                                                                           6   defendants still would not be required to waive service.

                                                                           7          Although it is true that pleadings filed by pro se parties should be liberally
                                                                           8   construed, even pro se litigants must comply with the rules of practice and procedure. 5
                                                                           9
                                                                               The Colorado District Court website provides a link to the standard form for requesting
                                                                          10
                                                                               waiver of service, 6 and that Court was clear about which version of the complaint the
                                                                          11
ATTORNEY GENERAL, STATE OF ALASKA




                                                                               plaintiff was required to serve. That Court also provides helpful information online for
                                                                          12

                                                                               pro se litigants, including regarding how to serve defendants. 7 The deficiencies of both
                                    PO Box 110300, JUNEAU, ALASKA 99811




                                                                          13

                                                                          14   process and service in this case are not insignificant, but represent substantive failings to
                                            PHONE (907) 465-3600
                                              Dimond Courthouse




                                                                          15
                                                                               follow the Court’s rules and orders.
                                                                          16
                                                                                      Because the plaintiffs have not complied with even the basic requirements of
                                                                          17
                                                                               Federal Rule of Civil Procedure 4, this Court should dismiss all State of Alaska
                                                                          18

                                                                          19   defendants from this action under Rule 12(b)(4) and (5). Nothing in this motion waives

                                                                          20   the right of the State of Alaska defendants to move to dismiss the complaint against
                                                                          21

                                                                          22
                                                                               5
                                                                          23        See e.g. Bullock v. Wells Fargo Bank, N.A., Not Reported in Fed. Supp. 2014
                                                                               WL 12771140 (D. Alaska 2014).
                                                                          24
                                                                               6
                                                                                      See http://www.cod.uscourts.gov/CourtOperations/RulesProcedures/Forms.aspx
                                                                          25
                                                                               7
                                                                                     See http://www.cod.uscourts.gov/RepresentingYourself.aspx
                                                                          26
                                                                               Dimick v. Allstate Corp. et al                       Case No. 3:19-cv-00262-RRB
                                                                               MOT. TO DISMISS SOA DEFENDANTS FOR
                                                                               LACK OF PROPER SERVICE                                                 Page 4 of 6
                                                                               Case 3:19-cv-00262-RRB Document 35 Filed 10/10/19 Page 4 of 6
                                                                           1   them under any other subsection of Rule 12(b) including Rule 12(b)(6). If this Court
                                                                           2
                                                                               denies this motion to dismiss and the plaintiffs properly serve the State of Alaska
                                                                           3
                                                                               defendants, the State of Alaska defendants will file a Motion to Dismiss under Rule
                                                                           4
                                                                               12(b)(6) within the deadlines provided in Rule 12 for filing such a motion after proper
                                                                           5

                                                                           6   service.

                                                                           7          DATED: October 10, 2019
                                                                           8                                             Respectfully submitted,
                                                                           9
                                                                                                                         KEVIN G. CLARKSON
                                                                          10                                             ATTORNEY GENERAL

                                                                          11
ATTORNEY GENERAL, STATE OF ALASKA




                                                                                                                         By:    /s/ Lael A. Harrison
                                                                          12
                                                                                                                                Lael A. Harrison
                                    PO Box 110300, JUNEAU, ALASKA 99811




                                                                          13                                                    Assistant Attorney General
                                                                                                                                Alaska Bar No. 0811093
                                                                          14                                                    Alaska Department of Law
                                            PHONE (907) 465-3600
                                              Dimond Courthouse




                                                                                                                                PO Box 110300
                                                                          15
                                                                                                                                Juneau, AK 99811-0300
                                                                          16                                                    Telephone: 907.465.3600
                                                                                                                                Facsimile: 907.465.3019
                                                                          17                                                    Email: lael.harrison@alaska.gov
                                                                          18                                                    Attorney for State of Alaska Defendants
                                                                          19

                                                                          20

                                                                          21

                                                                          22

                                                                          23

                                                                          24

                                                                          25

                                                                          26
                                                                               Dimick v. Allstate Corp. et al                             Case No. 3:19-cv-00262-RRB
                                                                               MOT. TO DISMISS SOA DEFENDANTS FOR
                                                                               LACK OF PROPER SERVICE                                                         Page 5 of 6
                                                                               Case 3:19-cv-00262-RRB Document 35 Filed 10/10/19 Page 5 of 6
                                                                           1                            CERTIFICATE OF SERVICE
                                                                           2
                                                                                     I certify that on October 10, 2019 the foregoing document MOTION TO
                                                                           3
                                                                               DISMISS STATE OF ALASKA DEFENDANTS FOR LACK OF PROPER SERVICE
                                                                           4
                                                                               was served via ECF on:
                                                                           5

                                                                           6   Christopher R. Dimick; Laura K. Dimick;   Cedric Dwight Logan
                                                                               Drake W. Dimick                           Wheeler Trigg O’Donnell LLP-Denver
                                                                           7   585 25 1/2 Road, Unit 143                 370 17th Street
                                                                               Grand Junction, CO 81502                  Suite 4500
                                                                           8                                             Denver, CO 80202-5647
                                                                           9
                                                                                                                           /s/ Jack J. Scholz
                                                                          10                                               Jack J. Scholz
                                                                                                                           Law Office Assistant I
                                                                          11
ATTORNEY GENERAL, STATE OF ALASKA




                                                                          12
                                    PO Box 110300, JUNEAU, ALASKA 99811




                                                                          13

                                                                          14
                                            PHONE (907) 465-3600
                                              Dimond Courthouse




                                                                          15

                                                                          16

                                                                          17

                                                                          18

                                                                          19

                                                                          20

                                                                          21

                                                                          22

                                                                          23

                                                                          24

                                                                          25

                                                                          26
                                                                               Dimick v. Allstate Corp. et al                       Case No. 3:19-cv-00262-RRB
                                                                               MOT. TO DISMISS SOA DEFENDANTS FOR
                                                                               LACK OF PROPER SERVICE                                                Page 6 of 6
                                                                               Case 3:19-cv-00262-RRB Document 35 Filed 10/10/19 Page 6 of 6
